                       Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 1 of 8

      i    McGREGOR W. SCOTT
           United States Attorney
      2    MIRA CHERNICK
           Assistant United States Attomey
      a
      J    501 I Street, Suite 10-100

     4
           Sacramento, CA 95814
           Telephone: (916) 554-2700
                                                                                                  FILED
           Facsimile: (916) 554-2900                                                             Feb 18, 2021
     5
                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF CALIFORNIA
     6     Attorneys for Plaintiff
           United States of America
     7

     8                                    IN THE LINITED STATES DISTRICT COURT

     9                                       EASTERN DISTRICT OF CALIFORNIA

 10
                                                                 CASE NO.           2:21-cr-0038 TLN
 11        LINITED STATES OF AMERICA,
                                                                 18 U.S.C. $ 1956(h) - Conspiracy to Launder Money;
 t2                                        Plaintifl             18 U.S.C. $ 982(a)(1) - Criminal Forfeiture

 13                                 v.

 t4        LAXMIKANTH BIYANI and
           AKSIIAR PATEL,
 15
                                          Defendants.
 t6

t7
18                                                      INDICTMENT
t9                The Grand Jury charges:

20                                       LAXMIKANTH BIYANI            and   AKS}IAR PATEL,

21        defendarts herein, as follows:

22                                                      INTRODUCTION

23                At all times relevant to this Indictment:

24                1.       Defendants LA)C\,{IKANTH BIYANI and AKS}IAR PATEL were residents of the State

25        of New Jersey.

26               2.        Bitcoin was a type of digital currency. Digital currencies are electronically sourced units

27        of value that exist on the Internet and are not stored in   a   physical form. They are not issued by any

28        government, but instead are generated and controlled through computer software operating on


           INDICTI\4ENT
                         Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 2 of 8

      1    decentralized peer-to-peer networks. Users of digital cgrrencies send units of value to and
                                                                                                       from
     2     "addresses," which are unique strings of numbers and letters functioning like a public account number.

     J^    Digital crrrency transactions are recorded on a publicly available, distributed ledger, often referred to           as

     4     a   "blockchain." Because digital currencies are transferred peer-to-peer, users can avoid traditional,

     5     regulated financial institutions, which collect information about their customers and maintain anti-

     6     money laundering and fraud progrzrms.

     7               3.      Caller ID Spoofing was when acaller deliberately falsified the information transmitted to

     8     a   receiver's caller ID display to disguise the identity of the caller. Through Caller ID Spoofing, a

     9     criminal could spoof a number from a company or a govefilment agency that avictim may already know

 10       and    trust. The criminal could then exploit that trust to carry out   a scheme to defraud a   victim and
 11       thereby obtain the victim's money and valuable personal information.

 72                 4.      CO-CONSPIRATOR            1 was a person   unknown to the Grand Jury.

 13                 5.      The Drug Enforcement Administration (DEA) was an agency within the United States

 14       Department of Justice. The mission of the DEA was to enforce the controlled substances laws and

 15       regulations of the United States and bring to the criminal and civil justice system of the United States, or

L6        any other competent jurisdiction, those orgaruzations and principal members of organtzations, involved

t7 in the growing, manufacture, or distribution of controlled              substances appearing in or destined for   illicit
18        traffic in the United States; and to recommend and support non-enforcement programs aimed at reducing

19        the availability of illicit controlled substances on the domestic and international markets. One office        of
20        the DEA was in El Paso, Texbs.

21                  6.      A Gift Card was    a form   of stored-value access device that could be purchased with

22        money and then used for spending at a particular retailer associated with the Gift Card.

23                 7.      VICTIM    1 was a   resident of the County of El Dorado, State and Eastem District    of
24        California, and had substantial personal assets.

25                                             THE SPECIFIED UNLAWFUL ACTIYITY
26                 8.      Beginning on or about October 19,2020, and continuing through on or about December

27        15,2020, persons known and unknown to the Grand Jury, including CO-CONSPIRATOR 1, defrauded

28        VICTIM 1. CO-CONSPIRATOR               1   telephoned VICTIM 1, and, using Caller ID Spoofing to appear to


           INDICTIVGNT
                        Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 3 of 8

      1     be calling from the   publicly available telephone number of the El Paso, Texas offrce of the DEA,
      2     claimed to be an agent of the DEA. In that assumed guise, CO-CONSPIRATOR 1 told VICTIM
                                                                                                   1 that
      a
      J    her social security number had been stolen and was in use by a drug cartel, and an arrest warrant
                                                                                                             had
     4     been issued for    VICTIM 1 in connection with a drug trafficking investigation. CO-CONSpIRATOR                     1


     5     said that to avoid arrest,    VICTIM 1 should cooperate with a DEA investigation by transferring large
     6     amounts of her money to the DEA for supposed safeguarding until the case and subsequent trial were

     7     completed. CO-CONSPIRATOR 1 assured VICTIM                 1 that   when the case was over, DEA agents would

     8     provide VICTIM 1 a new social security number and reimbursement of the funds transferred to them for

     9     safeguarding.

 10                9-        CO-CONSPIRATOR         1   instructed VICTIM 1 to withdraw funds from her bank accounts

 11        and liquidate her retirement accounts. He further instructed        VICTIM 1 to convert the cash withdrawals
 t2        into Bitcoin and transfer the funds to an account that he designated. He also instructed her to purchase

 13        Gift Cards     and transmit the numbers to him through text messages. Between October 19,2020, a,,d

 t4 November 13,2020, VICTIM 1 transferred over $300,000 out of her various accolnts                      as instructed   by
 15        CO-CONSPIRATOR           1.

 t6               10.        InNovember of 2020, CO-CONSPIRATOR                1 began   instructing VICTIM 1 to transfer
 17       money to the DEA by leaving large amounts of currency at adrop location in the parking lot of an

18        elementary school in El Dorado Hills, California. Following CO-CONSPIRATOR 1's inskuctions,

t9        VICTIM 1 left in the elementary       school parking lot $70,000 on or about November 20,2020; $100,000

20        on or about November 26,2020; and $100,000 on or about December 4,2020.

2l                1   1.    BIYANI retrieved each of these cwrency drops. PATEL assisted BIYANI with the
22        $100,000 currency pickup on or about November 26,2020.

23                12.       On or about December 14,2020, CO-CONSPIRATOR 1 contacted                  VICTIM 1 by
24        telephone and instructed her to deliver $70,000 to the same drop location at the elementary school.

25                                        THE CONSPIRACY TO LAUNDER MONEY
26                13.       Beginning at a time unknown, but no later than on or about November 26,2020, and,

27        continuing through on or about December 15,2020,in the Corinty of El Dorado, State and Eastern

28        District of California, and elsewhere, defendants LAXMIKANTH BIYANI and AKSHAR PATEL did


           TNDICTI.,GNT
                                          Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 4 of 8

         ,                                 and intentionally conspire and agree with each other and with persons known and
                                                                                                                           unknown
                      ll-"-rrglv
     2llto                    the Grand Jury to commit money laundering, in violation of Title 18, United States Code,
                                                                                                                       Sections
                      lt
     3 ll 1es6(a)(1XA)(D and 1e56(a)(1XBXi).
                      il
         4ll                          ru.     It was apartand object of the conspiracy that defendants LAXMIKANTH BIyANI and
                  il
     5 ll AKSHAR PATEL, and other persons known and unknown to the Grand Jury, did knowingly conduct
                  il
     0 ana aftempt to conduct financial transactions affecting interstate and foreign cornmerce, which involved
      lf
     Z                     tfr. proceeds of a specified unlawful activity, to wit: wire fraud, in violation of Title 18, United States
                  f   f
     a f f Coa", Section 1343,withthe intent to promote the carrying on of specified unlawful activity, to wit:
              il
     9 wire fraud, in violation of Title 18, United States Code, Section 1343, and,that while conducting and
      lf
 fO                        ,tt"-nting to conduct such financial hansactions knew         that the property involved in the financial
              f       f
 1   1 ll transactions represented the proceeds of some form of unlawful activity,in violation of                            Title   18, United
             il
 12                        States Code, Section 19s6(a)(1)(A)(i).
             ll
 13          ll                   15.        It was frrther apartand object of the conspiracy that defendants LA)OyIIKANTH
             il
 14                       BIYANI and AKSHAR PATEL, and other persons known                  and unknown to the Grand Jury, did
             ll
 fS
             ll
                          m"*ingly        conduct and attempt to conduct financial transactions affecting interstate and foreign
             il
 16 ll commerce, which involved the proceeds of a specified unlawful activity, to wit: wire fraud, in violation
             il
17 IIof Title 18- Ilnited States Code, Section 1343, knowingthatthe transactions were designed in whole or
          il
18 ll in part to conceal and disguise the nature, location, source, ownership, and control of the proceeds                               of
          il
tl                    sucn specified unlawful activity, and that while conducting and attempting to conduct the financial
         ll
ZO                    transactions, knew that the property involved in the financial transactions represented the proceeds                of
         f   f
21                    some form of unlawfui activity, in violation of         Title   18, United States Code, Section 1956(a)(1)(BXi).
         ll
22ll                             All in violation of ritle    18, United States code, Section 1956(h).
         il
23       ll                                                              MANNER ANp MEANS
                                 rc.        In order to accomplish the objects of the conspiracy to launder money, LAXMIKANTH
^llII
25 IIBIYANI and AKSFIAR PATEL retrieved crurency left by VICTIM                                      1 at the drop site   in EI Dorado Hills,
     il
26                California, and did use and attempted to use layered means outside the banking system to transfer, to
     ll
zz                             persons known and unknown to the Grand Jury, the proceeds of the scheme to defraud.
     f   l"tfr*
28   I   I                       17   .     On or about November 1 8 and 19, 2020,BIYANI received messages from a co-

     lt
     ll tr.rorcrrr.*,                                                             4

     il
                         Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 5 of 8


      1    conspirator including the amount of currency to be retrieved from the drop site, the home address of

     2     VICTIM      1   , and a picture of   VICTIM 1 's driver's license. On or about November     lg   ,   Z0Z0,   BIYANI
     a
     J     flew from Newark, New Jersey to San Francisco, California. On or about November 20,2020,the day

     4     of the drop, BIYANI retrieved the currency drop and confrmed the amount retrieved in a message to a

     5     co-conspirator.

     6             18.         On or about November 25,2020, BIYANI planned with a co-conspirator to make another

     7     trip to California. On the same date, BIYANI messaged PATEL the address of VICTIM                      1 and   two
     8     screenshots of travel arrangements for a flight from Newark, New Jersey to San Francisco, California on

     9     November 26, 2020 , returning to New Jersey on Novemb er 27 , 2020 . On or about November 26, Z02O ,

 10        the day of the drop, PATEL drove          BIYANI to the drop site, where BIYANI retrieved the currency.
 11        BIYANI then confirmed the amount retrieved in a phone message to a co-conspirator.

 12                19.        On or about December 2,2020, BIYANI and another person exchanged phone messages

 l3        confirming another trip by BIYANI to California. The person confirmed that the amount of currency to

 14       be retrieved was $100,000 and          BIYANI confirmed   he had booked the   trip. BIYANI flew from Newark
 15       to San Francisco on or about December 3,2020. That afternoon, BIYANI picked up the cash VICTIM I

 t6       left at the drop site and confirmed the amount received in a message to a co-conspirator. Following the

l7 pickup, BIYANI               received messages arranging for BIYANI to meet with a co-conspirator in the Los

18        Angeles area.

19                20.         On or about December 15,2020, PATEL drove BIYANI to the eiementary school in El

20        Dorado Hills, California, to retrieve what they expected would be a $70,000 currency drop teft by

2l VICTIM 1. BIYANI                  picked up the package, and he and PATEL drove away from the elementary

22        school intending to deliver the package to another person unknown to the Grand Jury.

23        FORIEITURE ALLEGATION: [18 U.S.c. g 982(a)(1)                 -   criminal Forfeiture]
24                i.         Upon conviction of the offense alleged in this Indictment, defendants LAXMIKANTH

25        BIYANI   and AKSHAR PATEL shall forfeit to the United States, pursuant            to   18 U.S.C. g 982(a)(1),         all
26        property, real or personal, involved in such violation, and any property traceable to such property,

27        including but not limited to the following:

28


           INDICTIIGNT
                        Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 6 of 8


      1                     a.        Approximately $14,903 in U. S. Currency;

     2                      b.        Apple iPhone XS Max,IMEI 357279090454934;
     a
     J                      c.        Apple iPhone 11 Pro, IMEI 353234100826393;

     4                      d.        OnePlus 7Pro, IMEI 867540041601755              & 86754004t601748;            and

     5                      e.        A sum of money equal to the amount of money involved in the offense, for which

     6                                defendants are convicted.

     7             2.      If   any properly subject to forfeiture as a result of the offense alleged in this Indictment, for

     8    which defendants are convicted:

     9                     a.        cannot be located upon the exercise ofdue diligence;

 10                        b.        has been transferred or sold to, or deposited       with,   a   third   paf;
 11                        c.        has been placed beyond the         jurisdiction of the court;

 12                        d.        has been substantially diminished in value; or

 13                        e.        has been commingled      with other property which cannot be divided without

t4                                   difficulty;

15        it is the intent of the United   States, pursuant   to   18   U.S.C. $ 982(bX1), incorporating2l U.S.C. $ 853fu),

l6 to seek forfeiture of any other properfy of said defendants,                 up to the value of the property subject to

t7        forfeiture.

18

t9                                                                               A TRUE BILL.

20
                                                                                   /s/ Signature on tile dAUSA
21
                                                                                 FOREPERSON
22

23
          United States Attorney
24

25

26

27

28


           INDICTN,mNT
               Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 7 of 8


No.   2:21-cr-0038 TLN



                                  UNTTBD STATBS DISTRICT COURT

                                                     Eastern District of   Calfornia

                                                           Criminal Division


                                    THE TTNITED STATES OF AMERICA
                                                                    vs.


                                  LAXMIKANTH BIYANI and AKSHAR PATEL,


                                                         INDIEIMENI
                     VIOLATION(S):             1-8   U.S.C: $ 1956(h)- Conspiracy to LaunderMoney;
                                        1   8 U.S.C. g   982(AX1) - Criminal Forfeiture


             A nue bill,

                                             ls/ Signature on file w/AUSA
                                                               rore*"i

             Filed in open court this           18th

                           February                            21


                                                                 Clerk



             Bail,   S                                                           Bench warrants for both Ds —
                                                                                 detention/bail TBD at initial
                                                                                 appearance



                                                              GPO 863 525
        Case 2:21-cr-00038-TLN Document 1 Filed 02/18/21 Page 8 of 8




                              Uuited States v. Bivani. et al.
                                Penalties for Indictment
Defendants
Laxmikanth Biyani
Akshar Patel


COUNT   1:          ALL DEFENDANTS

VIOLATION:          18 U.S.C. $1956(h)   -   Conspiracy to Launder Money

PENALTIES:          Up to 20 years in prison; or
                    Fine of up to $500,000 or up to twice the value of the properry involved in
                    the transactions, whichever is greater; or both fine and imprisonment
                    Supervised release ofup to 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)




FORFEITUREALLEGATION: allDefendants

VIOLATION:          l8 U.S.C. g 982(a)(1)    -   Criminal Forfeiture


PENALTIES:          As stated in the charging document
